                           IN THE UNITED STATES DISTRICT COURT

                            FOR THE EASTERN DISTRICT OF TEXAS

                                        SHERMAN DIVISION


MARVIN WAYNE GRAVES, #1709000                       §

VS.                                                 §                  CIVIL ACTION NO. 4:17cv585

DIRECTOR, TDCJ-CID                                  §

                                       ORDER OF DISMISSAL

        Petitioner Marvin Wayne Graves, a prisoner confined in the Texas prison system, filed the

above-styled and numbered petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. He is

challenging his Grayson County conviction for the offense of Murder. The case was referred to United

States Magistrate Judge Christine A. Nowak, who issued a Report and Recommendation concluding

that the petition should be denied. Petitioner has filed objections.

        Magistrate Judge Nowak concluded that the petition is time-barred by the one year statute of

limitations. 28 U.S.C. § 2244(d)(1). Petitioner was convicted after a jury trial on March 10, 2011.

His conviction was affirmed. Graves v. State, No. 05-11-00365-CR, 2012 WL 2106532 (Tex. App. -

Dallas June 12, 2012, pet. ref’d). The Texas Court of Criminal Appeals refused his petition for

discretionary review on October 24, 2012. Petitioner did not seek review in the United States Supreme

Court; thus, his conviction became final ninety days later on January 22, 2013. The present petition

was due one year later on January 22, 2014, in the absence of tolling provisions. It was not filed until

August 17, 2017. Petitioner did not file an application for a writ of habeas corpus in state court until

July 1, 2016. By then, the limitations period had long expired. The pendency of the state application

did not effectively toll the deadline of January 22, 2014. Petitioner has not shown that any other tolling

provision applies; thus, the petition is time-barred.

                                                    1
            Petitioner’s objections do not address the findings and conclusions of the Magistrate Judge.

    He has not shown that his petition is not time-barred. Instead, he discusses the merits of his case and

    inconsistencies in the evidence. His objections are non-responsive. He also asserts that he should

    receive a hearing. When a habeas petitioner requests an evidentiary hearing, district courts have

    discretion over whether to grant one. Schriro v. Landrigan, 550 U.S. 465, 468 (2007). The Supreme

    Court found that no abuse of discretion occurs when, assuming “the truth of all the facts” the petitioner

    seeks “to prove at the evidentiary hearing,” we are confident that “he still could not be granted federal

    habeas relief.” Id. at 481. Assuming the truth of Petitioner’s factual allegations, he still has not shown

    that his petition is not time-barred.

            The Report of the Magistrate Judge, which contains her proposed findings of fact and

    recommendations for the disposition of such action, has been presented for consideration, and having

    made a de novo review of the objections raised by Petitioner to the Report, the Court is of the opinion

    that the findings and conclusions of the Magistrate Judge are correct and Petitioner’s objections are

    without merit. Therefore, the Court hereby adopts the findings and conclusions of the Magistrate

.   Judge as the findings and conclusions of the Court. It is accordingly

            ORDERED that the petition for a writ of habeas corpus is DENIED and the case is

    DISMISSED with prejudice as time-barred. A certificate of appealability is DENIED. All motions

    not previously ruled on are DENIED.

           SIGNED this 20th day of December, 2018.




                                            ___________________________________
                                            AMOS L. MAZZANT
                                            UNITED STATES DISTRICT JUDGE



                                                        2
